Citation Nr: 0835757	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

In a January 2006 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in August 2007, the Court vacated the 
Board's January 2006 decision and remanded the matter to the 
Board for further proceedings consistent with the joint 
motion of the parties.

In October 2008, the veteran's representative submitted 
additional evidence pertinent to the claim.  The veteran, 
through his representative, waived his right to have this 
evidence initially considered by the originating agency.


FINDING OF FACT

The veteran has PTSD that is etiologically related to 
confirmed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required.  Although the veteran has not been 
provided required notice with respect to the disability-
rating and effective-date elements of his claim, those 
matters are not currently before the Board, and the RO will 
have the opportunity to provide the required notice before 
deciding them.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that the medical evidence of 
record contains a diagnosis of PTSD and a medical opinion 
linking that diagnosis to in-service stressors.  The veteran 
was diagnosed with PTSD in accordance with 38 C.F.R. 
§ 4.125(a) by a VA mental health care provider in May 2004, 
and his current PTSD symptoms were linked to in-service 
stressors in several VA treatment records dated from April 
2003 to November 2004.  Therefore, the material issue in this 
case is whether the evidence of record supports a finding 
that any of the claimed in-service stressors occurred.  See 
38 C.F.R. § 3.304.

The veteran has identified several stressors to which he 
attributes his PTSD.  The Board, in its role as fact-finder, 
finds that at least two of these stressors are credible and 
supported by the evidence of record.

First, the veteran contends that he was subject to rocket and 
mortar attacks on the day he arrived in Vietnam.  The 
veteran's service records show that he arrived in Da Nang on 
April 27, 1969, and the veteran's representative has 
submitted several articles documenting a massive explosion of 
an ammunition dump near the base at Da Nang on that date.

Second, the veteran maintains that he was exposed to rocket 
and mortar fire while he was stationed at a base in Phu Bai.  
In his May 2003 and August 2004 stressor statements, the 
veteran reported that his base came under attack on August 
28, 1969, and that he witnessed the death of a friend.  
Although the record does not corroborate the veteran's 
account of the death of his friend, it does show that the 
base was subject to rocket and mortar attacks on five 
different dates in August 1969.  One of these attacks 
occurred on August 27, 1969, just one day before the date 
identified by the veteran in his stressor statements.  The 
Board notes that numerous other rocket and mortar attacks 
were directed at the veteran's base while he was stationed 
there as a guard.

The Board, in its role as fact-finder, finds that these 
reported stressors are credible and, resolving reasonable 
doubt in the veteran's favor, supported by the evidence of 
record.  Therefore, all three requirements for service 
connection for PTSD have been met, and service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


